Citation Nr: 0825878	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  99-08 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to compensation pursuant to Title 38 United 
States Code, Section 1151, for disability due to medical or 
surgical treatment by the Department of Veterans Affairs.  



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 2, 1969, to 
January 12, 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in New York, 
New York.  

The issue was the subject of a Board remand for further 
development in May 2001.  In May 2003, the Board denied the 
veteran's claim.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (CAVC or Court).  In a 
September 2006 Order, the Board's August 2004 decision was 
vacated, and the veteran's claim was remanded for compliance 
with the development requested in the Board's 2001 remand 
decision.  

The issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Much of the information that follows was reported in the 
Board's May 2001 Remand and is repeated here as applicable.  

In the September 2006 Order, the Court determined that the 
Board failed to ensure that the RO complied with the remand 
instructions in the May 2001 decision.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The August 2004 Board decision 
was vacated, and the Court required additional remand to meet 
the requirements of the 2001 remand.  Specifically, the Court 
found that additional attempts to seek the VA medical records 
from the Bronx VAMC were to have been made, but their review 
reflected no such requests.  Moreover, additional examination 
was necessary and had not been accomplished.  This decision 
will attempt to meet the Court's directives.  

Initially, as is otherwise noted, the Board finds that the 
appellant's representative submitted a claim in January 1996.  
Turning to the merits of this claim, VA compensation for 
injuries incurred or aggravated by VA medical care is awarded 
pursuant to 38 U.S.C.A. § 1151.  At the time the appellant 
filed his claim, this statute stated:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational rehabilitation 
under chapter 31 of this title, awarded 
under any of the laws administered by the 
Secretary, or as a result of having 
submitted to an examination under any 
such law, and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation ... 
shall be awarded in the same manner as if 
such disability, aggravation, or death 
were service- connected.

38 U.S.C.A. § 1151 (West 1991).  Thus, for claims such as 
this one which were filed prior to October 1, 1996, a 
claimant is not required to show some element of fault on the 
part of VA.  See Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 
552 (1994).

The appellant contends that compensation pursuant to 38 
U.S.C.A. § 1151 is warranted for residuals of a chin implant 
operation performed some time at the Bronx VA medical 
facility between the mid 1970's and the end of 1984.  
Reportedly this disorder is manifested by residuals of an 
implant removal, headaches, appetite loss, sleep disorder, 
and eye and ear problems.  Historically, the record shows 
that the appellant suffered a skull fracture at a very young 
age (possibly due to being struck by a bus), and a claim of 
an in-service head injury for which there are no 
contemporaneous service medical records reflecting any 
evidence of injury. Postservice, private medical records from 
1972 show an occipital cranial defect; that the appellant 
underwent a septal reconstruction in August 1974; and that a 
December 1984 VA medical record shows evidence of 
encephalomalacia of the left occipital and parietal areas on 
computerized tomography examination.

In view of the Court's decision, there is needed an 
additional attempt to obtain additional medical records.  
Moreover, it is evident that the appellant's file should be 
reviewed for further analysis and comment by a VA physician.

Specifically, the Board finds that the record includes a 
November 1997 letter from the Bronx VA Medical Center (VAMC) 
confirming dates of hospitalization and treatment for a 
revision rhinoplasty and augmentation genioplasty in March 
and August 1984, respectively.  Multiple attempts by the 
AMC/RO to obtain records pertaining to these 1984 treatment 
sessions have been unsuccessful.  From the response of the 
Bronx VAMC to the RO's requests, however, it is unclear 
whether the records simply do not exist and whether further 
attempts to obtain them may be futile.  Moreover, records 
from 1975 to 1984 appear to be incomplete.  In light of the 
VCAA, which significantly adds to and amends the statutory 
law concerning VA's duties when processing claims for VA 
benefits, another attempt to obtain these records must be 
made.

The record also includes an October 1994 VA pathological 
report concerning the removal of a prosthetic chin implant 
and the appellant's self-reported history of implant surgery 
at a VA medical facility approximately 10 years prior.  Yet 
no additional records pertaining to the surgical removal are 
of record.  Furthermore, the record contains statements from 
VA and private physicians who note the appellant's complaints 
of headaches and facial twitching and his reported history 
that those problems began after the chin implant operation.  
Yet, these records appear to be incomplete as well.

Subsequent to the Board's 2001 remand decision, additional 
records were added to the record, to include the results of 
VA examination in May 2003.  As a result of that evaluation, 
the examiner commented that a sleep study and ear examination 
were necessary to ascertain the etiology of those disorders 
and to determine whether they were related to VA treatment.  
The Court pointed out that these examinations were not 
accomplished.  

The Board notes that from the evidence currently of record, 
the consequences of the appellant's VA treatment are unclear.  
The resolution of this matter will require medical 
conclusions based upon the medical evidence of record, and 
neither the Board nor the RO can exercise its own independent 
judgment on medical matters.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, further development, to include 
obtaining a medical opinion based on a review of the complete 
record, is necessary.

Thus, the case is REMANDED to the RO for the following 
actions:

1.  The AMC/RO should take appropriate 
steps to contact the appellant in order 
to obtain the names and addresses of all 
medical care providers who have treated 
him for the claimed residuals of chin 
implant surgery since 1975.  After 
securing any necessary release, the 
AMC/RO should attempt to obtain copies of 
all records from the identified treatment 
sources.  The Board is particularly 
interested in obtaining all records 
pertaining to the appellant's VA surgical 
treatment in March and August 1984 and 
October 1984, all records pertaining to 
care provided at the Bronx VA Medical 
Center since 1975, and all records 
pertaining to the 1994 removal of the 
subject implant.  If, after making 
reasonable efforts to obtain named 
records the AMC/RO is unable to secure 
same, the AMC/RO must notify the 
appellant and (a) identify the specific 
records the AMC/RO is unable to obtain; 
(b) briefly explain the efforts that the 
AMC/RO made to obtain those records; and 
(c) describe any further action to be 
taken by the AMC/RO with respect to the 
claim.  The AMC/RO is informed that under 
the Veterans Claims Assistance Act of 
2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  Thereafter, the claims folders should 
be referred to an appropriate VA 
physician to determine whether it is at 
least as likely as not that the appellant 
has headaches, appetite loss, sleep 
disorder, memory loss, or an eye or ear 
disorder as the result of VA treatment, 
specifically a purported chin implant and 
1994 removal of that implant.  It is 
essential that a sleep study and ear 
examination be accomplished to ascertain 
the etiology of those disorders.  All 
pertinent symptomatology and findings 
should be reported in detail.  The claims 
file must be made available to and 
reviewed by the examiner prior to 
offering the requested opinion.  In the 
opinion, the examiner should state the 
current nature of any disability, and 
offer an opinion whether it is at least 
as likely as not that the appellant 
suffers from headaches, appetite loss, a 
sleep disorder, memory loss, eye 
problems, and/or ear problems that were 
caused or aggravated by VA treatment.  
Any symptoms that are not the "necessary 
consequences" of any treatment should be 
set forth.  If there are no additional 
disabilities beyond those foreseeable for 
the treatment rendered, that should also 
be set out.  The examiner is respectfully 
reminded that evidence of VA negligence 
is not necessary.  A complete rationale 
for all opinions should be provided.  Any 
report prepared should be typed.

Note:  The appellant is hereby notified 
that it is his responsibility to report 
for any scheduled examination, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the appellant 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

3.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case (SSOC) should be provided to 
the appellant which addresses any 
additional evidence submitted.  After the 
appellant has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




